PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
William Messner
Application No. 15/348,979
Filed: 10 Nov 2016
For: Bi-Directional Regulator System for Simultaneous High-Pressure Filling and Low-Pressure Depleting of Gas Tank
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition to revive under 37 CFR 1.137(a), filed July 26, 2022.

The petition under 37 CFR 1.137(a) is GRANTED.

The instant application was held abandoned for failure to pay the issue fee in response to the Notice of Allowance, mailed May 27, 2021.  This Notice set a statutory period for reply of three months. Being a statutory period, no extensions of time were available. The Notice of Allowability mailed together with the Notice of Allowance indicated that claims 7 – 15 were allowed pursuant to the accompanying Examiner’s Amendment. The Notice of Allowability further indicated that should the changes pursuant to the Examiner’s Amendment be unacceptable to Applicant, Applicant may filed an amendment under 37 CFR 1.312. The Office additionally mailed a Notice to File Corrected Application Papers on June 23, 2021, setting a two month extendable time period for Applicant to amend the brief description of the drawings. Applicant filed a Rule 312 Amendment on June 28, 2021, which the Office accepted and entered in a Response to Rule 312 Communication mailed July 6, 2021. 

During this time, the clock for paying the issue fee in response to the May 27, 2021 Notice of Allowance was still ticking. No issue fee having been received on or before August 27, 2021, the application became abandoned by operation of law on August 28, 2021. Nevertheless, the Office mailed a Corrected Notice of Allowability on September 9, 2021, indicating that claims 7 – 16 were allowed. Applicant paid the issue fee on September 10, 2021. The Office mailed a courtesy Notice of Abandonment on September 30, 2021, pointing out that the issue fee was not timely.  Applicant filed a petition to withdraw the holding of abandonment on October 4, 2021, which was dismissed in a decision mailed on March 25, 2022. 

With the instant petition, Applicant has paid the petition fee and made the proper statement of unintentional delay. The required reply, the issue fee, was previously paid on                 September 10, 2021.

The application is being forwarded to the Office of Data Management for processing into a patent.
						
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
		
/Cliff Congo/
	
Cliff Congo			
Attorney Advisor
Office of Petitions